Appeal of C. & J. DIEBEL LAND CO.C. & J. Diebel Land Co. v. CommissionerDocket No. 1391.United States Board of Tax Appeals1 B.T.A. 1057; 1925 BTA LEXIS 2690; April 27, 1925, decided Submitted March 31, 1925.  *2690 James F. Lyden, Esq., for the taxpayer.  Benjamin H. Saunders, Esq., for the Commissioner.  *1057  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This appeal is from deficiencies in income and profits taxes for the years 1919 and 1921 in the amounts of $350.51 and $172.44, respectively.  *1058  The only question involved is the valuation for invested capital purposes of land transferred to the corporation in 1911 for $67,200 capital stock.  The Commissioner has allowed a value of $154,315.20 for the land, whereas the taxpayer claims a greater value for it.  From the oral and documentary evidence introduced the Board makes the following FINDINGS OF FACT.  The taxpayer was organized on January 25, 1911, under the laws of the State of Ohio, with an authorized capital stock of $67,200, which stock was issued in full payment for a parcel of real estate situated in the City of Youngstown, Ohio, at the corner of West Federal and Hazel Streets.  When the books of account of the corporation were opened in 1912, the real estate was set up at a value of $360,000, and a paid-in surplus was claimed in the taxpayer's profitstax returns for the years 1919 and 1921*2691  by virtue of the excess of the claimed value of the real estate when acquired in 1911 over the capital stock issued therefor.  In the audit of the taxpayer's profits-tax returns for the tax years in question, the Commissioner has allowed a value for the real estate of $154,315.20.  This value was based upon information contained in two revenue agents' reports.  In the first report the revenue agent found that the land in question had been assessed for local taxing purposes in 1911 in the amount of $128,596, and that this figure was intended to represent 80 per cent of the true value.  In the subsequent revenue agent's report the examining officer made a study of sales of land in the immediate vicinity and arrived at the conclusion that the first officer's finding of a value of $154,315.20 should not be disturbed.  At the hearing there was introduced in evidence a certified copy of a page of the local assessment records of the City of Youngstown, upon which page appeared the description of the property here in question and columnar entries showing that the assessor's original figures of valuation of $128,596 were raised by the Board of Equalization of the county to $149,806, and the*2692  taxpayer presented the claim that the increased valuation of $149,806 should be treated as 80 per cent of the true value of the property.  DECISION.  The determination of the Commissioner is approved.